significant index no department of the treasury internal_revenue_service washington d c yax exempt and government entities division sep in your letter dated date you requested a waiver of the minimum for the above- funding standard for the plan_year ending named pension_plan under sec_412 of the internal_revenue_code the code and sec_303 of the employee retirement income security act of an authorized erisa in a letter dated date representative listed on the power_of_attorney stated that the minimum_funding contribution for the plan_year ending has been timely made therefore we are no longer considering your request for a waiver of the minimum_funding_standard for the above-named pension_plan and are closing our file on your request we have sent a copy of this letter to the employee_plans classification manager ins pursuant to a power_of_attorney form on file with this office if you - have any questions concerning this matter please contact’ sincerely ‘ lof james e holland jr manager employee_plans technical
